DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 3 the language “the reinforcement layer are divided” is not clear, line 2 “a reinforcement layer” is claimed, it is not clear if this is one or more layers of reinforcement.
The terms “high temperature resistant soft” in claim 1, line 7 and “ordinary soft” in claim 2, line 5 are relative terms which render the claims indefinite. The terms “high temperature”, “soft” and “ordinary soft” are not defined by the claim and it is not clear what a scope of soft vs. ordinary soft or if there is supposed to be a difference between the two materials.  It seems that soft and ordinary soft would be a same scope (metal, casting steel) lacking any claim limitations drawn to material composition or characteristic.  
Claim 4, last two lines, the language “according to claim 2” should be deleted since the claim already sets forth in the preamble that the method is depending from claim 2.  Claim 5, last two lines, the language “according to claim 2” should be deleted 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Himmer et al. (DE 10214055).  Himmer discloses a conformal meshy structured cavity surface layer (2’) comprising a die substrate layer (1; [0062]) and sandwiched ([0007], lines 50-51), transition and reinforcement layers (laminate sheets 2’; Fig. 5; [0005], lines 33-37) which are formed on the die substrate (1) in sequence (on top of one another).  The transition and reinforcement layers (2’) are divided into individual small units (parts of each laminate sheet layer between grooves (3); Fig. 5) and wherein the individual small units which are separated from one another by the reinforcement layer grooves (3; Fig. 5; [0017]) which are interconnected ([0064], lines 451-452) and protrude through multiple laminate layers to form a meshy structure (Fig. 5).  The reinforcement layer grooves (3) are filled with a high temperature resistant material (metal or plastic; [0019],[0030]) with at least plastic being a softer material choice than metal.  Regarding claim 2, in Fig. 5, Himmer discloses that the grooves (3) protrude through at least through multiple laminate transition and reinforcement layers.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (CN104741499) in view of Ren et al. (CN101862916).  Lu discloses a hot forging die (Fig. 2) having a die substrate (A), a sandwiched layer (B) and die surface reinforcement layers comprising at least a transition layer (C) and a reinforcement layer (D; [0011], lines 2 and 3) formed in sequence on the die substrate (A; Fig. 2).  Lu discloses that the transition layer (C) has strength, elongation, shrinkage and hardness values which can differ from the high temperature wear resistant layer (D; [0051,[0052]) but Lu does not disclose that the reinforcement layer(s) are divided into a plurality of small units separated by grooves to form a mesh structure.  Ren teaches a reinforcement layer which is a working surface layer of a part ([0006], line 5) that is constructed as a soft-hard coupling structure ([0006], line 4) comprising small units (surface pits; [0009], line 2) which are separated from one another by reinforcement layer grooves ([0009], lines 2-3) to form an interconnected meshy structure (grid; [0009], line 5) the geometric size and distribution of the small units and grooves according to service life and component size [0012].  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to construct the .
Regarding claims 4 and 5, Lu discloses, the method for preparing the forging die comprises the steps of: casting, by using cast steel ([0050], lines 426-429), a die base body to be welded, and reserving a surfacing allowance at a cavity part; surfacing a sandwich layer welding material with good plasticity and low yield strength ([0051], lines 435-432); surfacing a transition layer welding material with high strength and hardness ([0052], lines 452-456), surfacing a high-temperature wear-resistant layer welding material of the die ([0053], lines 471-475) and 5) carrying out a tempering and slow-cooling process [0054] and thereafter machining and other subsequent treatments [0055] on the obtained die and Ren teaches that a layer is constructed as a soft-hard coupling structure ([0006], line 4) comprising small units (surface pits; [0009], line 2) which are separated from one another by reinforcement layer grooves ([0009], lines 2-3) to form an interconnected meshy structure (grid; [0009], line 5).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to construct the reinforcement and transition regions of the forging die of Lu to have small units separated by grooves in a meshy grid as taught by Ren in order to construct a reinforcement layer with soft and hard properties to increase wear resistance and toughness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Ren and further in view of Shen (CN 107151759).  Lu in view of Shen does not disclose that the grooves are filled with cast steel material having the mechanical s ≥ 680MPa, a tensile strength σb ≥ 900MPa, a hardness ≥ 25HRC, an elongation δ ≥ 18%, a shrinkage ψ ≥ 30%, an impact energy Akv ≥ 35J [0014] and a compressive strength ≥ 650MPa at a high temperature condition above 350°C [0023].  It would have been obvious to the skilled artisan prior the effective filing date of the present invention to use a steel casting material to fill the grooves of Lu in view of Ren to have soft cast steel properties as taught by Shen. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725